On the court’s own motion, the appellant’s time to perfect his appeal from an order entered April 17, 1961 is enlarged to the February Term, beginning January 29, 1962; appeal ordered on the calendar for said term. This appeal will be heard together with appellant’s pending *491appeal from an order entered October 5, 1960, such appeal also having been ordered on the calendar for the February Term. (See People v. Condon, 14 A D 2d 491.) Ughetta, Acting P. J., Christ, Pette and Brennan, JJ., concur-